Title: General Orders, 24 April 1779
From: Washington, George
To: 



        Head-Quarters Middle-BrookSaturday April 24th 1779.
Parole Fairford—C. Signs Florida Flix—


The General Court Martial whereof Lieutt Colonel Harmar is President is dissolved.
The Honorable the Congress have been pleased to pass the following resolutions.

In Congress April 14th 1779.
“Whereas Congress on the 21st day of August last did resolve, that when any persons are desirous of going within the enemy’s lines they shall apply to the executive Power of the State to which they belong; and if the said executive power approve the motives and characters of the persons applying and shall be of opinion (especially at so critical conjunctures as the present) that no danger will ensue by granting such permission that they recommend them to the officer commanding the troops next the enemy, who upon such recommendation may at his discretion permit the persons to go in”—For the better execution of the said resolution,
Resolved, That any officer who shall permit a person to go within the enemy’s lines without such recommendation or the orders of the Commander in Chief, or the Commander of a separate department and shall thereof be duly convicted before a Court-Martial shall thereby forfeit his Commission.
In Congress 19th of April 1779.
Resolved, That whensoever a Colonel in the Army of the United States shall command a Brigade of the troops of these States in the absence of a Brigadier he shall be permitted to draw six rations in addition to the one he draws as Colonel in consideration of the extra expence he is subjected to by such command.